     Case 20-32100 Document 4 Filed in TXSB on 04/06/20 Page 1 of 1




                IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

In re:                                      §
NELSON RICHARD                              §          CASE NO. 20-32100-H2
       Debtor(s)                            §      Chapter 13

     DEBTOR’S CERTIFICATION REGARDING NECESSITY OF FILING
                       PAYMENT ADVICES

         My name is Nelson Richard and I am a debtor in this bankruptcy case. I declare
that I did not receive any payment advices or other evidence of payment from any employer
during the 60 days before the filing of the bankruptcy petition.

        I declare under penalty of perjury under the laws of the United States of America
that the foregoing is true and correct.

DATED: 4/6/2020


                                            /s/ Nelson Richard ________
                                            Nelson Richard, Debtor
